          Case 3:18-cr-08281-DMF Document 41 Filed 12/10/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-08281-PCT-DMF
10                         Plaintiff,                  DETENTION ORDER
11   v.
12   Waldon Ray Lomayaktewa, Jr.,
13                         Defendant.
14
15            On December 10, 2020, Defendant appeared before this Court on a petition for
16   revocation of probation. The issue of detention was submitted to the Court. The Court
17   considered the petition and file in determining whether Defendant should be released on
18   conditions set by the Court.
19            The Court finds that Defendant, having previously been convicted and placed on
20   probation, and having appeared before the Court in connection with a petition to revoke
21   his probation, has failed to establish by clear and convincing evidence that he is not likely
22   to flee or pose a danger to the safety of the community if released pursuant to Rule 46(d),
23   and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. § 3143.
24            IT IS THEREFORE ORDERED that Defendant be detained pending further
25   proceedings.
26            Dated this 10th day of December, 2020.
27
28

                                                         Honorable Eileen S. Willett
                                                         United States Magistrate Judge
